PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/878,708
Filing Date: 24 Jan 2018
Appellant(s): VMware, Inc.



__________________
Robert W. Bergstrom (Reg. No. 39,906)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 24, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 24, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
Claims 1-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 defines an “automated-application-release-management subsystem” having “a dashboard user interface; an automated-application-release-management controller; an interface to a workflow-execution engine within the cloud-computing facility; an artifact-storage-and-management subsystem; and code-change ratings.”. The claim fails to define any structure or hardware. Accordingly, the claimed “automated-application-release-management subsystem” of Claim 1 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
It is noted that claim 1 recites “a cloud-computing facility having multiple servers, data-storage devices, and one or more internal networks.”. However, these features of claim 1 are merely the intended use or the environment in which the “automated-application-release-management subsystem” resides, not positively recites elements thereof as evidence by the term “within” in the claimed phrase “subsystem within a cloud-computing facility.”  Therefore, pursuant to MPEP 2106.03(I), “a computer program per se (often referred to as ’software per se’) when claimed as product without any structural recitations” is “not directed to any of the statutory categories” of invention, thus, not statutory.
Claims 2-14 are dependent claims of claim 1 and fail to cure the deficiency of claim 1. Therefore, claims 2-14 are rejected base on their dependency of claim 1.
Similarly, claim 20 is directed to “computer instructions,” software per se. Claim 20 is not a product claim, thus the claim language “stored within one or more physical data-storage device” does not make the claim statutory since a claim directed to a computer program is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson725 (U.S. Patent No. 8,856,725) in view of Anderson315 (U.S. Patent No. 8,677,315).
Regarding claim 1, Anderson725 teaches an automated-application-release-management subsystem within a cloud-computing facility having multiple servers, data-storage devices, and one or more internal networks, the automated-application-release-management subsystem comprising:
a cloud-computing facility (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”);
an artifact-storage-and-management subsystem (FIG. 1, Code Repository 112 stores code Artifacts 114 and Source Code Control System 116) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s). The code artifacts 114 may represent source code files, modules, object definitions, methods, functions, groups or lines of code, or any combination of these and other source code components. The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems. The source code repository 112 may be maintained by a source code control system 116. The source code control system 116 may be a component of a software configuration management system,”); and
code-change ratings that are generated, stored, and shared during code-change processing by the automated-application-release-management subsystem (FIG. 1) (Anderson725, col. 3 lines 47-62, “… the software development system 110 includes a source code repository 112. The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s). […] The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems [during code-change processing]. The source code repository 112 may be maintained by a source code control system 116. The source code control system 116 may be a component of a software configuration management system [shared]” (emphasis added); col. 5 lines 47-51, “… the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute [generate] the code reputation score 132 [code-change ratings] for that code artifact.” (emphasis added); col. 6 lines 25-31, “Code quality metrics 120 regarding the code change 118 and/or the associated code artifact(s) 114 will be collected for each of these events. The collected code quality metrics 120 may result in a lower code reputation score 132 for the associated code artifact 114 as well as a lower personnel reputation score 134 for the original developer being computed by the reputation engine 130.” and lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”).
Anderson725 did not specifically teach a dashboard user interface;
an automated-application-release-management controller;
an interface to a workflow-execution engine;
However, Anderson315 teaches a dashboard user interface (FIG. 3, pipeline interface screen 300) (Anderson315, col. 8 lines 30-38, “FIG. 3 illustrates an embodiment of a pipeline interface screen 300 to the continuous deployment system 100 displaying a pipeline model representing a deployment process. The pipeline model 305 represents the path that source code takes, from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”; col. 9 lines 4-8, “A user interacting with the pipeline interface screen 300 can add an approval workflow 355, edit promotion configurations and approve promotions 360 to the next stage by interacting with the screen (e.g., selecting links or buttons, etc.).”). 
Examiner’s note: the BRI of a “dashboard” as used in the claims is “a graphical report (as on a website) of various data relevant to a particular business, group, etc” by Merriam-Webster dictionary. The claim does not define how or in what manner the claim “dashboard user interface” operates or interacts with the user. The claim merely requires a “user interface” with a “dashboard.” And, based on the BRI of a “dashboard,” the “pipeline interface screen 300” illustrated in Fig.3 fully discloses the every aspect of the claimed “dashboard user interface.”   
an automated-application-release-management controller (the terms “application-release” is a synonym for application/software deployment in the software development field. FIG. 1, CDS (continuous deployment system) Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added)).  
Examiner’s note: The examiner alternatively would like to point out that the phrase “automated-application-release management” is merely the name or label given to the controller. Names or labels used to identify claimed elements should not be given patentable weight.  Furthermore, the Specification does not give the phrase “automated-application-release-management controller” any special definition such that the specification must be read into this claimed feature. However, if the terms “automated-application-release-management controller” adds functionality to the “controller” then the disclosure of Anderson315 discloses it for the reasons provided above.
an interface (FIG. 1, CDS Interface 115) (Anderson315, col. 3 lines 9-13, “The continuous deployment system 100 can include a CDS interface 115, which can include one or more servers (e.g., a web server) configured to receive and respond to requests from the developer systems 105.” (emphasis added)) to a workflow-execution engine (FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added); col. 3 lines 34-45, “Typically, a deployment environment 125 [a workflow-execution engine] can include one or more computing systems capable of running the software packages built from the source code. In one embodiment, the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment. For example, the continuous deployment system 100 can use one or more computing nodes or testing modules 127 that can execute and test software programs [workflow-execution]. The computing nodes or testing modules may comprise one or more physical computing systems and/or one or more virtual machines instances that are hosted on one or more physical computing systems.”) within the network-computing facility (FIG. 1, Network 135) (Anderson315, col. 3 lines 61-63, “In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135 [the network-computing facility].”);
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of including a dashboard user interface, an automated-application-release-management controller, and an interface to a workflow-execution engine into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage a deployment system using a system manager via a user interface screen.
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Anderson725 does not discloses a workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem and the workflow-execution engine. 
However, Anderson315 discloses a workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem (FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135 [an infrastructure-management-and-administration subsystem]. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.”) and
the workflow-execution engine (FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added); col. 3 lines 34-45, “Typically, a deployment environment 125 [a workflow-execution engine] can include one or more computing systems capable of running the software packages built from the source code. In one embodiment, the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment. For example, the continuous deployment system 100 can use one or more computing nodes or testing modules 127 that can execute and test software programs [workflow-execution]. The computing nodes or testing modules may comprise one or more physical computing systems and/or one or more virtual machines instances that are hosted on one or more physical computing systems.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of a workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem and workflow execution engine into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage a deployment system using the workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem and workflow execution engine.
Regarding claim 3, the rejection of claim 1 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 1 wherein the automated-application-release-management controller controls execution of application-release management pipelines, each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem to generate a releasable version of an application (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”).
Regarding claim 4, the rejection of claim 3 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 3 wherein each application-release-management pipeline comprises one or more stages (development lifecycle stages) (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”).
Regarding claim 7, the rejection of claim 4 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 4 wherein the automated application-release-management subsystem:
generates a code-change-rating data structure when a submitted code change is first received (Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”); and
stores the generated code-change-rating data structure in a data store (Anderson725, col. 6, lines 39-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”).
Regarding claim 8, the rejection of claim 7 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 7 wherein, during processing of a code change, each stage of the application-release-management pipeline following an initial stage that generates the code-change-rating data structure for the code change:
retrieves the code-change-rating data structure from the data store; uses information contained in the code-change-rating data structure to control execution of one or more tasks within the stage; modifies the code-change-rating data structure; and updates the code-change-rating data structure in the data store to contain the modified code change- rating data structure (Anderson725, col. 4, lines 3-17, “The software development personnel 102 may utilize the source code control system 116 to check-out a code artifact 114 from the source code repository 112, modify a portion of the code, and then check-in the modified code. In one embodiment, the source code control system 116 tracks the individual code changes 118 made to the code artifacts 114 in the source code repository 112 through the use of a specific identifier, such as a change list number ("CLN"). In addition, the CLN may be utilized to identify individual code changes 118 throughout the development lifecycle, including code review, testing, build and deployment, and operation in the production environment. The source code repository 112 may further maintain the relationships between code changes 118 and any associated code artifact(s) 114.” and col. 6, lines 39-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”).
Regarding claim 9, the rejection of claim 8 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 8 wherein the code change-rating data structure includes:
a field storing an identifier for the code change; and a field including a current score for the code change (FIG. 1, Code Reputation Scores 132) (Anderson725, col. 6, lines 51-63, “The code ratings 138 may include a quantitative rating for the code artifact 114, such as a conventional "star rating," one or more tags for the code to be used for searching the source code repository 112, a qualitative analysis of the code, such as one or more comments like "this code is a great example of the definition of a singleton in Java," and the like.  The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140.  In one embodiment, the combined quantitative ratings for a code artifact 114 in the code ratings data 140 are further utilized by the reputation engine 130 along with the code quality metrics 120 in the computation of the code reputation score 132 regarding the code artifact.”).
Regarding claim 10, the rejection of claim 9 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 9 wherein the change rating data structure additionally includes information about the processing history carried out by each stage, including an indication of a number of times the stage has received and processed the code change and a stage rating for the code change (Anderson725, col. 3, lines 54-57, “The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems.”).
Regarding claim 11, the rejection of claim 7 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 7 wherein the automated-application-release-management subsystem:
generates a developer-rating data structure when a developer is first made known to the automated-application-release-management subsystem; and stores the developer-rating data structure in the data store (Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”) (Add a new developer/reviewer/tester to the system for the purpose of code rating.).
Regarding claim 12, the rejection of claim 11 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 11 wherein, during processing of a code change, each stage of the application-release-management pipeline:
retrieves the developer-rating data structure for the developer who submitted the code change from the data store; and uses information contained in the developer-rating data structure to control execution of one or more tasks within the stage (Anderson725, col. 7, lines 9-17, “if a particular developer provides a code rating 138 indicating that a particular code artifact 114 has a five-star rating, and that code artifact has a high code reputation score 132 as calculated by the reputation engine 130 from the code quality metrics, then this may weigh in favor of the developer having a higher personnel reputation score 134 in regard to the role of code rater.”) (Codes with higher rating have more chance to be executed than codes with lower rating since they may be prone to bug and may need further review/modification).
Regarding claim 13, the rejection of claim 12 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 12 wherein, during processing of a code change, a final stage of the application-release-management pipeline, following acceptance of the code change:
modifies the developer-rating data structure; and updates the developer-rating data structure in the data store to contain the modified code change-rating data structure (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 7, lines 5-9, “the reputation engine 130 may calculate a personnel reputation score 134 regarding development personnel 102 in the role of code rater from the code ratings data 140 and the code reputation scores 132 regarding the same code artifacts 114.”) (Update the development personnel 102 with reputation score 134).
Regarding claim 14, the rejection of claim 11 is incorporated and furthermore Anderson725 teaches the automated-application-release-management subsystem of claim 11 wherein the developer-rating data structure includes:
a field storing an identifier for the developer; and a field including a current rating for the developer (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 7, lines 5-9, “the reputation engine 130 may calculate a personnel reputation score 134 regarding development personnel 102 in the role of code rater from the code ratings data 140 and the code reputation scores 132 regarding the same code artifacts 114.”) (Update the identified development personnel 102 with the new reputation score 134 by replacing the current reputation score 134.).
Regarding claim 15, Anderson725 teaches a method that maintains code-change and developer ratings within a subsystem that includes generate a releasable version of an application (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”), the subsystem operating within a computing facility having multiple servers (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), data-storage devices (FIG. 1, Code Repository 112) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s).”) and one or more internal networks (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), the method comprising:
generating a code-change-rating data structure when a submitted code change is first received (Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”);
storing the generated code-change-rating data structure in a data store (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”);
generating a developer-rating data structure when a developer is first made known to the subsystem; storing the developer-rating data structure in the data store; (Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”) (Add a new developer/reviewer/tester to the system for the purpose of code rating.) and
during processing of a code change, each stage of the pipeline following an initial stage that generates the code-change-rating data structure for the code change: 
retrieves the code-change-rating data (FIG. 1, Code Rating 138) structure from the data store (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)
retrieves the developer-rating data structure for the developer who submitted the code change from the data store (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 6, lines 13-17, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100,”),
uses information contained in one or both of the code-change-rating data structure (FIG. 1 Code Rating 138) and the developer-rating (FIG. 1, Personnel Reputation Scores 134) data structure to control execution of one or more tasks within the stage (Anderson725, col. 5, lines 47-51, “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact.” col 6. lines 51-68, “The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140. […] In another embodiment, the weight given the various code ratings 138 in the code ratings data 140 in the computation of the code reputation score 132 for a code artifact 114 may depend on the personnel reputation score 134 of the developer personnel providing the code rating.” col. 5, lines 37-41, “the reputation engine 130 may use various combinations of the code quality metrics 120, the code ratings data 140 and the personnel reputation scores 134”),
modifies the code-change-rating data structure (Anderson725, col. 5 line 65 – col. 6 line 12 “the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100. For example, if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code […] In addition, the code quality metrics 120 regarding this event may further weigh negatively towards the personnel reputation score 134 of the development personnel 102 who reviewed the code, those who tested it, and the like.”); and 
updates (adjusts) the code-change-rating data structure in the data store to contain the modified code-change-rating data structure (Anderson725, col. 8, lines 30-35 “the calculations utilized by the reputation engine 130 in calculating the code reputation scores 132 and personnel reputation scores 134 may be adjusted over time as additional code quality metrics 120 and/or code ratings data 140 are collected, and the impact of these values on the reputation scores are assessed.”)
Anderson725 did not specifically teach one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages.
However, Anderson315 teaches one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages (the terms “application-release” is a synonym for application/software deployment in the software development field. FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added) col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [application-release-management]” (emphasis added)) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added)) 
Examiner’s Note: The examiner alternatively would like to point out that the phrase “automated-application-release management” is merely the name or label given to the subsystem. Names or labels used to identify claimed elements should not be given patentable weight.  Furthermore, the specification does not give the phrase “automated-application-release-management subsystem” any special definition such that the specification must be read into this claimed feature. However, if the terms “automated-application-release-management” adds functionality to the “subsystem,” then the disclosure of Anderson315 discloses it for the reasons provided above.
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of including an application release management pipeline and a pipeline interface to a workflow-execution engine within an internal network and an automated-application-release-management subsystem into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage pipeline stages in a deployment system in an internal network using a system manager.
Regarding claim 16, it is the method claim corresponding to the system claim 13. Therefore, claim 16 is rejected for the same reasons as claim 13.
Regarding claim 17, it is the method claim corresponding to the system claim 9. Therefore, claim 16 is rejected for the same reasons as claim 9.
Regarding claim 18, it is the method claim corresponding to the system claim 10. Therefore, claim 16 is rejected for the same reasons as claim 10.
Regarding claim 19, it is the method claim corresponding to the system claim 14. Therefore, claim 16 is rejected for the same reasons as claim 14.
Regarding claim 20, Anderson725 teaches computer instructions, stored within one or more physical data-storage devices, that, when executed on one or more processors within a computing facility having multiple servers (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), data-storage devices (FIG. 1, Code Repository 112) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s).”), and one or more internal networks (FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in "the cloud" [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”), control the computing facility to maintain code-change and developer ratings within a subsystem (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”), operating within the computing facility, that generate a releasable version of an application (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”);
generating a code-change-rating data structure when a submitted code change is first received (Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”);
storing the generated code-change-rating data structure in a data store (Anderson725, col. 6, lines 42-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”);
generating a developer-rating data structure when a developer is first made known to the subsystem; storing the developer-rating data structure in the data store; (Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”) (Add a new developer/reviewer/tester to the system for the purpose of code rating.) and
during processing of a code change, each stage of the pipeline following an initial stage that generates the code-change-rating data structure for the code change: 
retrieves the code-change-rating data (FIG. 1, Code Rating 138) structure from the data store (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)
retrieves the developer-rating data structure for the developer who submitted the code change from the data store (FIG. 1, Personnel Reputation Scores 134) (Anderson725, col. 6, lines 13-17, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100,”),
uses information contained in one or both of the code-change-rating data structure (FIG. 1 Code Rating 138) and the developer-rating (FIG. 1, Personnel Reputation Scores 134) data structure to control execution of one or more tasks within the stage (Anderson725, col. 5, lines 47-51, “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact.” col 6. lines 51-68, “The source code ratings module 136 may then combine the code ratings 138 regarding a particular code artifact 114 together in the code ratings data 140. […] In another embodiment, the weight given the various code ratings 138 in the code ratings data 140 in the computation of the code reputation score 132 for a code artifact 114 may depend on the personnel reputation score 134 of the developer personnel providing the code rating.” col. 5, lines 37-41, “the reputation engine 130 may use various combinations of the code quality metrics 120, the code ratings data 140 and the personnel reputation scores 134”),
modifies the code-change-rating data structure (Anderson725, col. 5 line 65 – col. 6 line 12 “the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100. For example, if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code […] In addition, the code quality metrics 120 regarding this event may further weigh negatively towards the personnel reputation score 134 of the development personnel 102 who reviewed the code, those who tested it, and the like.”); and 
updates (adjusts) the code-change-rating data structure in the data store to contain the modified code-change-rating data structure (Anderson725, col. 8, lines 30-35 “the calculations utilized by the reputation engine 130 in calculating the code reputation scores 132 and personnel reputation scores 134 may be adjusted over time as additional code quality metrics 120 and/or code ratings data 140 are collected, and the impact of these values on the reputation scores are assessed.”)
Anderson725 did not specifically teach one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages;
an automated-application-release-management subsystem;
However, Anderson315 teaches one or more application-release-management pipelines and each application-release-management pipeline representing a sequence of tasks carried out by the automated-application-release-management subsystem and each application-release-management pipeline comprising one or more stages (the term “application-release” is a synonym for application/software deployment in the software development field. FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added) col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [application-release-management]” (emphasis added))
an automated-application-release-management subsystem (FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added)); 
Examiner’s Note: The examiner alternatively would like to point out that the phrase “automated-application-release management” is merely the name or label given to the subsystem. Names or labels used to identify claimed elements should not be given patentable weight.  Furthermore, the specification does not give the phrase “automated-application-release-management subsystem” any special definition such that the specification must be read into this claimed feature. However, if the terms “automated-application-release-management” adds functionality to the “subsystem,” then the disclosure of Anderson315 discloses it for the reasons provided above.
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson315’s concept of including an application release management pipeline and a pipeline interface to a workflow-execution engine within an internal network and automated-application-release-management subsystem into Anderson725’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Anderson315 into Anderson725 would allow a developer to monitor, track, and manage pipeline stages in a deployment system in an internal network using a system manager and pipeline manager.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson725 in view of Anderson315 in further view of Atlassian (NPL: Atlassian. “REST Plugin Module.”).
Regarding claim 5, the rejection of claim 4 is incorporated and furthermore Anderson725 and Anderson 315 taught the automated-application-release-management subsystem of claim 4 wherein each application-release-management-pipeline stage comprises:
a set of one or more tasks (Anderson725, col. 2, lines 53-56, “Generally, program modules include routines, programs, components, data structures, and other types of structures that perform particular tasks or implement particular abstract data types.” Lines 65-67 “The embodiments described herein may also be practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network.”);
Anderson725 and Anderson 315 did not specifically teach a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in descriptors within the set of sets of descriptors.
However, Atlassian teaches a plug-in framework that maps entry points in the tasks to entry points within sets of routine and/or function entry points in descriptors within the set of sets of descriptors (Atlassian, page 1, Mapping the URL to a Resource, “3. /rest - The application’s web.xml deployment descriptor file maps the URLs to the relevant servlets. So in this case, it maps /rest to our REST servlet, which points to our REST plugin module type.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Atlassian’s concept of executing the system in the REST environment framework with deployment descriptor files maps to the relevant tasks running on servlet into Anderson725 and Anderson 315’s system because both systems run a software development system on a software framework that provides a way to build and deploy applications and by incorporate the teaching of Atlassian into Anderson725 and Anderson 315  would allow the system to use deployment descriptor files to map to the relevant tasks running on servlet.
Regarding claim 6, the rejection of claim 5 is incorporated and furthermore Anderson725 and Anderson315 taught the automated-application-release-management subsystem of claim 5 wherein the tasks include tasks of task types selected from among:
initialization tasks; deployment tasks; run-tests tasks; gating-rule tasks; and finalize tasks (Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”).

(2) Response to Argument
For the purposes of brevity and ease of readability for the convenience of the Honorable PTAB, the Examiner has only included the Appellant’s arguments from the Appeal Brief that are deemed to be pertinent to the claimed invention.

1. The rejections of Claims 1-14 and 20 under 35 U.S.C. § 101

In the Appeal Brief, the Appellant argues:
a)	“35 U.S.C. §101 does not mention ‘hardware’ or ‘structure,’ does not state any type of requirement for a claim to include ‘hardware’ or ‘structure,’ does not mention ‘software per se,’ and does not define a single one of the terms ‘process,’ ‘machine,’ ‘manufacture,’ or ‘composition of matter’” (page 32).

“The Examiner has not defined what the Examiner means by ‘structure,’ ‘hardware,’ or ‘software per se.’ In fact, the terms ‘structure’ and ‘hardware’ have many meanings, most of which are inapplicable to the current claims and to anything at all related to 35 U.S.C. §101” (page 33).

“Those familiar with modern science and technology would immediately recognize from this phrase that the fact that the automated-application-release-management subsystem is a system within a cloud-computing facility means that the automated-application-release-management subsystem is implemented, in part, by the various components of the cloud-computing facility” (page 33).

“Thus [sic] familiar with modern science and technology recognize that subsystems that carry out tasks cannot possibly be simply a computer program. Computer programs can do nothing. They are simply printouts of programming-language statements or encoded computer instructions. Claim 1 is not directed to a computer program” (page 33).

Examiner’s response:
a)	Examiner disagrees.
Claim 1 is directed to an “automated-application-release-management subsystem”; therefore, Claim 1 recites patent-eligible subject matter if it is directed to a statutory “machine” under § 101. “The Supreme Court has defined the term ‘machine’ as ‘a concrete thing, consisting of parts, or of certain devices and combination of devices.’” In re Nuijten, 500 F.3d 1346, 1355 (Fed. Cir. 2007) (quoting Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570 (1863)). However, “[a]bstract software code is an idea without physical embodiment ….” Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007) (holding that Windows® software, in the abstract, does not qualify as a “component” under 35 U.S.C. § 271(f)). See also MPEP § 2106(I) (noting that a computer program per se is ineligible under § 101 (citing Gottschalk v. Benson, 409 U.S. 63, 72 (1972)).
Appellant argues that the claimed automated-application-release-management subsystem is implemented, in part, by the various components of the cloud-computing facility. Even assuming arguendo that the various components of the cloud-computing facility are hardware components, these components are not recited as components of the claimed subsystem. In other words, the claimed subsystem of Claim 1 does not comprise a cloud-computing facility having multiple servers, data-storage devices, and one or more internal networks. Likewise, neither the “dashboard user interface,” nor the “automated-application-release-management controller,” nor the “interface to a workflow-execution engine within the cloud-computing facility,” nor the “artifact-storage-and-management subsystem” are recited as including any hardware even if each is “within” something that arguably does include hardware. Furthermore, the Appellant’s specification does not provide any indication that the components of the claimed subsystem can be implemented in hardware. Thus, under the BRI, the components of the claimed subsystem can be interpreted as software per se and therefore, is ineligible under § 101.

2. The rejections of Claims 1-4 and 7-20 under 35 U.S.C. § 103 as being unpatentable over Anderson ‘725 in view of Anderson ‘315

I. Limitation at issue: “a cloud-computing facility” in Claim 1

Anderson ‘725 discloses the following:
(FIG. 1 Software Development System 110) (Anderson725, col. 3, lines 40-46, “The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in “the cloud” [a cloud-computing facility] to provide services to a variety of organizations across the Internet or other networks 106.”)

In the Appeal Brief, the Appellant argues:
a)	“As discussed above, the term ‘cloud’ and the phrase ‘in ‘the cloud’’ does not have a clear meaning and, in fact, can mean many different things. There is no explanation of the phrase ‘in the cloud’ or the term ‘cloud’ anywhere in Anderson. The term cloud can, and often does, simply ‘network communications.’ For example, in Figure 1 of Anderson ‘315, there is a cloud symbol 135 with the label ‘NETWORK.’ The symbol does not indicate that the continuous deployment system is a cloud-computing facility. It only indicates that the various different components shown in the large rectangle 100 are interconnected by one or more networks. There is another cloud symbol 110 in Figure 1 of Anderson ‘315. The symbol also indicates a network connection. Quite often, the phrase ‘in the cloud’ is used to mean those systems, including personal computers, connected to the Internet. The phrase ‘in the cloud’ cannot possibly mean a cloud-computing facility, because, as those familiar with modern science and technology and with the English language know, there are many thousands of different cloud-computing facilities and the term ‘the’ is a definite article in the phrase ‘in the cloud’ and therefore refers to a single cloud, whatever is meant by ‘cloud’ in Anderson ‘725” (page 36).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, the claims only recite a “cloud-computing facility.” The claims do not require what type or how many different cloud-computing facilities there are. Notwithstanding the fact that there is no explanation of the phrase “in the cloud” or the term “cloud” anywhere in Anderson ‘725, one of ordinary skill in the art would readily comprehend that the meaning of the term “cloud” and the phrase “in the cloud” to be cloud computing technology since both Anderson ‘725 and ‘315 are directed to a software development system that utilizes computing technologies. And one of ordinary skill in the art would also readily comprehend that cloud computing technology is well-known in the computing art.
	Furthermore, if the Appellant believes that the claimed “cloud-computing facility” refers to one particular type out of many thousands of different cloud-computing facilities, the Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.

In the Appeal Brief, the Appellant argues:
b)	“But the main issue, aside from the fact that the phrase ‘in the cloud’ obviously does not stand for a cloud-computing facility, is that Anderson ‘725 not only fails to provide any meaningful technical description of any kind of implementation of the automated reputation system that the abstract suggests is the subject matter of the patent, Anderson ‘725 also fails to include even a single sentence or phrase that teaches or suggests anything related to implementing the automated reputation system in any type of cloud-computing environment. The single occurrence of a term used in a claim element does not constitute a teaching or suggestion of the claim element” (page 36).

Examiner’s response:
b)	Examiner disagrees.
	Firstly, the claims only recite an “automated-application-release-management subsystem within a cloud-computing facility.” The claims do not require any limitations pertaining to the implementation of the automated reputation system in any type of cloud-computing environment. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
	In addition, contrary to the Appellant’s assertion, a single occurrence of a term in a prior art constitutes a teaching or suggestion. Nowhere in the MPEP state that a term must occur more than once in a reference in order to constitute a teaching or suggestion of a claim element.
	Furthermore, Anderson ‘725 discloses that “[t]he software development system 110 may comprise application servers, database servers, Web servers, and other computing and storage devices that provide development lifecycle services to the development personnel 102. The software development system 110 may be implemented by a company or organization to provide development lifecycle services to internal development personnel 102, or the software development system may be implemented in ‘the cloud’ to provide services to a variety of organizations across the Internet or other networks 106” (see col. 3 lines 36-46, emphasis added).

II. Limitation at issue: “an artifact-storage-and-management subsystem” in Claim 1

Anderson ‘725 discloses the following:
(FIG. 1, Code Repository 112 stores code Artifacts 114 and Source Code Control System 116) (Anderson725, col. 3 lines 47-62, “The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s). The code artifacts 114 may represent source code files, modules, object definitions, methods, functions, groups or lines of code, or any combination of these and other source code components. The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems. The source code repository 112 may be maintained by a source code control system 116. The source code control system 116 may be a component of a software configuration management system ….”)

In the Appeal Brief, the Appellant argues:
a)	“The problem with this portion of the statement of rejection is that the Examiner has made no attempt to interpret the phrase ‘artifact-storage-and-management system’ in light of, and consistently with, the teachings of the current application. Instead, the Examiner has simply quoted the fourth element of claim 1 and then quoted text from the figures and specification of Anderson ‘725. The rejection of claim 1 is therefore not proper and does not meet the requirements for a prima facie 35 U.S.C. §103 rejection. However, artifact-storage-and-management subsystems are well-known, so this is not a terribly significant deficiency” (page 37).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, Anderson ‘725 discloses a source code control system (see Figure 1: Element 116). Thus, one of ordinary skill in the art would readily recognize that Anderson ‘725’s source code control system could be reasonably interpreted as the claimed “artifact-storage-and-management system” because a source code control system could store and manage source code artifacts. Furthermore, since the Appellant has acknowledged that artifact-storage-and-management subsystems are well-known, this argument is, at best, moot.
	Furthermore, to the best of the Examiner’s knowledge, the Appellant’s specification does not provide an explicit definition for the term “artifact-storage-and-management subsystem” that would control interpretation of the term as it is used in the claim. Thus, claim terms must be given their ordinary and accustomed meaning unless the patent expresses an intention to impart novel meaning to claim terms. See York Prods., Inc. v. Central Tractor Farm & Family Ctr., 99 F.3d 1568, 1572 (Fed.Cir.1996).

III. Limitation at issue: “code-change ratings that are generated, stored, and shared during code-change processing by the automated-application-release-management subsystem” in Claim 1

Anderson ‘725 discloses the following:
(FIG. 1) (Anderson725, col. 3 lines 47-62, “… the software development system 110 includes a source code repository 112. The source code repository 112 stores code artifacts 114 comprising source code components of application software system(s). […] The source code repository 112 may further store change history and revisions to the code artifacts, software revision and version labels, code dependencies, build scripts, and the like for the software systems [during code-change processing]. The source code repository 112 may be maintained by a source code control system 116. The source code control system 116 may be a component of a software configuration management system [shared]” (emphasis added); col. 5 lines 47-51, “… the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute [generate] the code reputation score 132 [code-change ratings] for that code artifact.” (emphasis added); col. 6 lines 25-31, “Code quality metrics 120 regarding the code change 118 and/or the associated code artifact(s) 114 will be collected for each of these events. The collected code quality metrics 120 may result in a lower code reputation score 132 for the associated code artifact 114 as well as a lower personnel reputation score 134 for the original developer being computed by the reputation engine 130.” and lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)

In the Appeal Brief, the Appellant argues:
a)	“As pointed out in the preceding subsection of this document, there is nothing at all in the figures or text of Anderson ‘725 that indicates that Anderson’s software development system uses the code-reputation scores and personal-reputation scores generated by the reputation engine (130 in Figure 1), Instead. Anderson ‘725 merely states that the code-reputation scores and personal-reputation scores are generated and stored for use by development personnel” (pages 38-39).

Examiner’s response:
a)	Examiner disagrees.
Firstly, the claims only recite sharing the code-change ratings by the automated-application-release-management subsystem. The claims do not require using the code-change ratings by the automated-application-release-management subsystem. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
Furthermore, Anderson ‘725 discloses, for example, that “[i]t will be further appreciated that the code reputation scores 132 and the personnel reputation scores 134 may improve the searching capability of the source code repository 112 for development personnel 102 in the software development environment 100. The development personnel 102 may search for tags provided in code ratings 138 or keywords in the code itself to locate code artifacts 114 in the source code repository 112, and sort the returned artifacts by their respective code reputation scores 132” (see col. 7 lines 38-46, emphasis added). Thus, one of ordinary skill in the art would readily comprehend that the code reputation scores and the personnel reputation scores are used to search for code artifacts in the source code repository.

In the Appeal Brief, the Appellant argues:
b)	“While they may generate code-change ratings and other such information, the generated code-change ratings are not made available to components of the application-release-management systems for use during processing of code changes” (page 39).

Examiner’s response:
b)	Examiner disagrees.
	The claims only recite “code-change ratings that are […] shared during code-change processing by the automated-application-release-management subsystem.” The claims do not require sharing the code-change ratings with components of the automated-application-release-management subsystem. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.

In the Appeal Brief, the Appellant argues:
c)	“The fact that the source code repository may store change history and revisions has nothing whatsoever to do with code-change ratings. As can be seen in Figure 1 of Anderson ‘725, and as discussed above in the preceding subsection of this document, Anderson stores the code-reputation scores and personnel-reputation scores 132 and 134 separately from the source code repository” (page 39).

Examiner’s response:
c)	Examiner disagrees.
	Firstly, the claims only recite storing the code-change ratings by the automated-application-release-management subsystem. The claims do not require storing the code-change ratings by the automated-application-release-management subsystem separately from the source code. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
	Furthermore, notwithstanding the fact that Anderson ‘725 discloses storing the code-reputation scores and personnel-reputation scores separately from the source code repository, Anderson ‘725 still discloses storing code-reputation scores and personnel-reputation scores.

In the Appeal Brief, the Appellant argues:
d)	“Even had Anderson ‘725 actually included this phrase in the lengthy passage about the source code repository, it still would have had nothing whatsoever to do with the fifth element of claim 1, which is directed to storage of code-change ratings rather than source code. Anderson ‘725 does not include the phrase ‘during code-change processing’ in this passage or in any other passage” (page 40).

Examiner’s response:
d)	Examiner disagrees.
	Anderson ‘725 discloses that “[t]he code change 118 may comprise a new code artifact 114, or may represent a change to an existing code artifact in the source code repository 112” (see col. 4 lines 1-3, emphasis added) and “[t]he source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140” (see col. 6 lines 41-45). Thus, one of ordinary skill in the art would readily comprehend that the code ratings from development personnel are accepted during code-change processing in the source code repository (e.g., adding, deleting, or changing code artifacts by a development personnel in the source code repository).

In the Appeal Brief, the Appellant argues:
e)	“The phrase preceding the bracketed term ‘shared’ has nothing at all to do with sharing or with code-change ratings. The quoted phrase from Anderson ‘725, along with the bracketed term ‘shared,’ is unrelated to the fifth element of claim 1. Why the Examiner underlined ‘code changes 118’ in the sentence fragment quoted from column 5 of Anderson ‘725 is beyond Appellants’ representative’s comprehension. The sentence fragment states that the ‘reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112.’ The sentence fragment does not, in any way, assert or intimate that the reputation engine utilizes the collected code quality metrics during code-change processing, but only that the reputation engine utilizes collected code quality metrics” (page 41).

Examiner’s response:
e)	Examiner disagrees.
	Anderson ‘725 discloses that “[i]t will be further appreciated that the code reputation scores 132 and the personnel reputation scores 134 may improve the searching capability of the source code repository 112 for development personnel 102 in the software development environment 100. The development personnel 102 may search for tags provided in code ratings 138 or keywords in the code itself to locate code artifacts 114 in the source code repository 112, and sort the returned artifacts by their respective code reputation scores 132” (see col. 7 lines 38-46). Thus, one of ordinary skill in the art would readily comprehend that the code ratings would be shared among the development personnel in the software development environment because the development personnel could search for code artifacts based on the code reputation score.

In the Appeal Brief, the Appellant argues:
f)	“There is no indication anywhere in Anderson ‘725, including in Figure 1, that the scores are accessed and used by components of the software development system, and there is no indication anywhere in Anderson ‘725 that the code-reputation scores and personnel-reputation scores are shared with anything or anyone during code-change process” (pages 41-42).

Examiner’s response:
f)	Examiner disagrees.
	The claims only recite “code-change ratings that are […] shared during code-change processing by the automated-application-release-management subsystem.” The claims do not require accessing and using the code-change ratings by components of the automated-application-release-management subsystem. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.

IV. Limitation at issue: “a dashboard user interface” in Claim 1

Anderson ‘315 discloses the following:
(FIG. 3, pipeline interface screen 300) (Anderson315, col. 8 lines 30-38, “FIG. 3 illustrates an embodiment of a pipeline interface screen 300 to the continuous deployment system 100 displaying a pipeline model representing a deployment process. The pipeline model 305 represents the path that source code takes, from check in of changes to deployment to production. The pipeline interface screen 300 allows a user to define the release process for a particular software project. It provides a visual representation of the release process and the changes flowing through it.”; col. 9 lines 4-8, “A user interacting with the pipeline interface screen 300 can add an approval workflow 355, edit promotion configurations and approve promotions 360 to the next stage by interacting with the screen (e.g., selecting links or buttons, etc.).”)

In the Appeal Brief, the Appellant argues:
a)	“In paragraph [0073], the current application describes the claimed dashboard user interface to be implemented as a continuous event-handling loop which handles events such as an input, by a release manager, to launch an execution pipeline. Furthermore. The dashboard user interface is continuously updated to reflect many different types of events that occur during execution of a pipeline. The fact that Anderson ‘315 states that the user can add an approval workflow, edit configurations, and approve promotions by interacting with the pipeline interface screen does not indicate that the pipeline interface screen is continuously updated with the event information or that the pipeline interface screen allows a release manager to launch execution of a pipeline” (page 42).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also MPEP § 2111.01(II). And although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition, the claims only recite “a dashboard user interface.” The claims do not require the dashboard user interface to be implemented as a continuous event-handling loop and continuously updated to reflect many different types of events that occur during execution of a pipeline. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
	Furthermore, the Appellant’s specification expressly states that “[t]he dashboard may visually display a graphically represented pipeline 1804 ….” (see page 27, paragraph [0071], emphasis added). Anderson ‘315 discloses a pipeline interface screen (see Figure 3: Element 300). Thus, one of ordinary skill in the art would readily recognize that Anderson ‘315’s pipeline interface screen could be reasonably interpreted as the claimed “dashboard user interface.”

In the Appeal Brief, the Appellant argues:
b)	“The broadest-reasonable-interpretation standard requires that claim terms and phrases be interpreted consistently with, and in light of, the specification of the patent application that includes the claim. There is no justification, anywhere in current case law, for an examiner to ignore the specification of a patent application and instead consult an external reference, such as a dictionary, for the meanings of claim terms and phrases, but that is exactly what the Examiner has done in this case” (page 43).

Examiner’s response:
b)	Examiner disagrees.
	“The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.” See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). See also MPEP § 2111.01(III). To the best of the Examiner’s knowledge, the Appellant’s specification does not provide an explicit definition for the term “dashboard” that would control interpretation of the term as it is used in the claim. Thus, claim terms must be given their ordinary and accustomed meaning unless the patent expresses an intention to impart novel meaning to claim terms. See York Prods., Inc. v. Central Tractor Farm & Family Ctr., 99 F.3d 1568, 1572 (Fed.Cir.1996). In the absence of an express intent to impart a novel meaning to the claim terms, “[i]t is … appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries ….” 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (emphasis added). See also MPEP § 2111.01(III).

V. Limitation at issue: “an automated-application-release-management controller” in Claim 1

Anderson ‘315 discloses the following:
(FIG. 1, CDS (continuous deployment system) Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 [an automated-application-release-management controller] may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.” (emphasis added))

In the Appeal Brief, the Appellant argues:
a)	“Had the Examiner actually read and understood the current application, the Examiner would have noticed, in Figure 11 of the current application, that the automated application-release management subsystem 1116 is a distinct and separate subsystem from the application deployment system 1112. These two subsystems are separately discussed in paragraph [0056] of the current application, which discusses Figure 11. Here again, the Examiner makes a conclusory assertion that is entirely incorrect and directly contradicts the teachings and illustrations provided in the current application” (page 44).

Examiner’s response:
a)	Examiner disagrees.
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also MPEP § 2111.01(II). And although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the Appeal Brief, the Appellant argues:
b)	“The phrase ‘automated-application-release-management controller’ occurs repeatedly in the specification as well as in the figures of the current application. This phrase must be interpreted consistently with the many paragraphs and figures of the current application that explain and illustrate the automated-application-release-management controller. Arbitrary assertions that some component of Anderson's continuous deployment system is an automated-application-release-management controller, without any attempt to actually understand the meaning of the phrase from the contents of the specification of the current application, are simply meaningless” (page 46).

Examiner’s response:
b)	Examiner disagrees.
	Firstly, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also MPEP § 2111.01(II). And although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, Anderson ‘315 discloses “[a] CDS [(continuous application deployment system)] manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100” (see col. 3 lines 57-63). Thus, one of ordinary skill in the art would readily comprehend that Anderson ‘315’s continuous application deployment system could be reasonably interpreted as the claimed “automated-application-release-management controller” because “application deployment” is synonymous with “application release.”

VI. Limitation at issue: “an interface to a workflow-execution engine within the cloud-computing facility” in Claim 1

Anderson ‘315 discloses the following:
(FIG. 1, CDS Interface 115) (Anderson315, col. 3 lines 9-13, “The continuous deployment system 100 can include a CDS interface 115, which can include one or more servers (e.g., a web server) configured to receive and respond to requests from the developer systems 105.” (emphasis added))

(FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added); col. 3 lines 34-45, “Typically, a deployment environment 125 [a workflow-execution engine] can include one or more computing systems capable of running the software packages built from the source code. In one embodiment, the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment. For example, the continuous deployment system 100 can use one or more computing nodes or testing modules 127 that can execute and test software programs [workflow-execution]. The computing nodes or testing modules may comprise one or more physical computing systems and/or one or more virtual machines instances that are hosted on one or more physical computing systems.”)

(FIG. 1, Network 135) (Anderson315, col. 3 lines 61-63, “In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135 [the network-computing facility].”);

In the Appeal Brief, the Appellant argues:
a)	“Next, the Examiner attempts to divide the third element of claim 1, ‘an interface to a workflow-execution engine within the cloud-computing facility,’ into three different parts which the Examiner attempts to read onto three different passages in Anderson ‘315. This is, of course, contradictory to the well-known principle of claim interpretation that claim elements must be interpreted in their entirety” (page 46).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, “[i]n determining obviousness, the invention must be considered as a whole and the claims must be considered in their entirety.” See Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1567, 220 USPQ 97, 101 (Fed. Cir. 1983) (emphasis added). And this is acknowledged by the Appellant on page 11 of the Appeal Brief. Thus, it appears that the Appellant has intentionally misconstrued the case law in order to assert that claim elements must be interpreted in their entirety, which is incorrect.
	Furthermore, the BRI of the claimed “an interface to a workflow-execution engine within the cloud-computing facility” is not limited to a single component/element. Instead, it can be reasonably interpreted as: 1) an interface to 2) a workflow-execution engine within 3) the cloud-computing facility. Thus, as can be seen, it can be separated into 3 different components/elements.

In the Appeal Brief, the Appellant argues:
b)	“The Examiner attempts to interpret the phrase ‘an interface’ in isolation with respect to the remainder of the third element of claim 1, which makes no sense. The Examiner attempts to read this isolated portion of the third element of claim 1 onto the CDS interface shown as element 115 and Figure 1, which the Examiner asserts ‘can include one or more servers (e.g., a Web server) configured to receive and respond to requests from the developer systems 105’” (page 46).

Examiner’s response:
b)	Examiner disagrees.
	The claimed “interface” was not interpreted in isolation with respect to the remainder of the third element of Claim 1. Figure 1 of Anderson ‘315 clearly shows a CDS interface 115 connected to deployment environment(s) 125 via network 135.

In the Appeal Brief, the Appellant argues:
c)	“The statement that ‘the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment,’ in the above-quoted portion of the statement of rejection, also clearly demonstrates that Anderson’s deployment environment is not a workflow-execution engine and does not execute workflows, as the term ‘workflow’ is defined in the current application” (page 49).

Examiner’s response:
c)	Examiner disagrees.
	Firstly, the claim term “workflow” is defined in the Appellant’s specification as “high-level programs with many built-in functions, scripting tools, and development tools and graphical interfaces” (see page 19, paragraph [0056], emphasis added). Thus, the BRI of the claimed “workflow-execution engine” is an engine that executes a workflow, which is a high-level program.
	Furthermore, Anderson ‘725 discloses that “a deployment environment 125 can include one or more computing systems capable of running the software packages built from the source code” (see col. 3 lines 34-45). Thus, one of ordinary skill in the art would readily comprehend that Anderson ‘725’s deployment environment could be reasonably interpreted as the claimed “workflow-execution engine” because it is capable of running the software packages built from the source code (i.e., high-level programs).

In the Appeal Brief, the Appellant argues:
d)	“First of all, there is no network computing facility anywhere mentioned in claim 1 or in the current application, so the article ‘the’ would be entirely inappropriate. More importantly, the phrase ‘network computing facility’ also does not occur in Anderson ‘315 and is not used, to Appellants’ representative’s knowledge, in computer science and modern technology. Apparently. the Examiner decided to alter the language of claim 1 in order to attempt to read that language onto Figure 1 of Anderson ‘315, which shows two cloud symbols labeled ‘NETWORK’” (page 50).

Examiner’s response:
d)	Examiner disagrees.
	In the § 103 rejection of Claim 1, the Examiner indicates that Anderson ‘725 discloses a cloud-computing facility. However, Anderson ‘315 does not disclose a cloud, but discloses a network. Thus, the Examiner indicates that Anderson ‘315 discloses a network-computing facility. Contrary to the Appellant’s assertion, the Examiner did not alter the language of Claim 1. Instead, the claim was re-phrased to indicate what was taught and not taught by the references.

VII. Issue: Motivation to combine references for the 35 U.S.C. § 103 rejection of Claim 1

In the Appeal Brief, the Appellant argues:
a)	“It is a single conclusory assertion in a single sentence, and the motivation ‘would allow a developer to monitor, track, and manage a deployment system using a system manager via a user interface screen’ has literally nothing at all to do with the currently disclosed and claimed subject matter, which is related to internal use of code ratings and developer ratings by an automated application-release-management subsystem during code-change processing” (page 52).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, as pointed out in the Non-Final Rejection (sent on 11/24/2021), both Anderson ‘725 and ‘315 disclose a software development system that provides a way to build and deploy applications. Thus, the motivation of allowing a developer to monitor, track, and manage a deployment system using a system manager via a user interface screen comes from the level of one of ordinary skill in the art in view of the teachings of Anderson ‘725 and ‘315. In addition, since both Anderson ‘725 and ‘315 are Amazon patents and have the same first named inventor (Keith H. Anderson), there is suggestion and motivation to combine with a reasonable expectation of success from doing so.
	Furthermore, in response to the Appellant’s assertion that the claimed subject matter is related to internal use of code ratings and developer ratings by an automated application-release-management subsystem during code-change processing, “[t]he disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.” In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). See also MPEP § 2143.01(I).

VIII. Limitation at issue: “a workflow-based cloud-management system” in Claim 2

Anderson ‘315 discloses the following:
(FIG. 1, CDS Manager 130 manages CDS 100) (Anderson315, col. 3 lines 57-63, “A CDS manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100 [automated-application-release]. The CDS manager 130 can be in communication with other components of the continuous deployment system 100 via a network 135 [an infrastructure-management-and-administration subsystem]. In the example illustrated in FIG. 1, the CDS manager can access the CDS interface 115, storage nodes 120, and deployment environments 125 via the network 135.”)

In the Appeal Brief, the Appellant argues:
a)	“In the rejection of claim 2, for example. the Examiner attempts to arbitrarily read the claim language ‘a workflow-based cloud-management system that additionally includes an infrastructure-management-and-administration subsystem’ onto the very same CDS manager, in Anderson ‘315, onto which the Examiner previously attempted to read the claim language ‘an automated-application-release-management controller,’ which, of course, makes no sense” (page 53).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, Claim 2 recites “a workflow-based cloud-management system,” whereas Claim 1 recites “an automated-application-release-management controller.” The claims do not require that the claimed “workflow-based cloud-management system” and the claimed “automated-application-release-management controller” are different components/elements that perform different functionalities. Thus, the Appellant’s argument is not commensurate in scope with the claim language. Appellant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
	Furthermore, Anderson ‘725 discloses a cloud-management system, but does not explicitly disclose a workflow-based system. Examiner relied upon Anderson ‘315 for its specific teaching of a workflow-based system. Anderson ‘315 discloses that “[a] CDS [(continuous application deployment system)] manager 130 may monitor, track and/or manage the processes of the continuous deployment system 100” (see col. 3 lines 57-63). Thus, one of ordinary skill in the art would readily comprehend that the CDS manager would manage the workflow of the continuous deployment system.

IX. Limitation at issue: “the workflow-execution engine” in Claim 2

Anderson ‘315 discloses the following:
(FIG. 1, Deployment Environment 125) (Anderson315, col. 2 lines 52-56, “The continuous deployment system can allow users to set up automated test workflows to verify and approve the changes at each stage. Then the promotion configuration moves the latest approved changes to the next stage in the pipeline.” (emphasis added); col. 3 lines 34-45, “Typically, a deployment environment 125 [a workflow-execution engine] can include one or more computing systems capable of running the software packages built from the source code. In one embodiment, the deployment environment 125 can include one or more computing nodes configured to emulate computer hardware of the production environment. For example, the continuous deployment system 100 can use one or more computing nodes or testing modules 127 that can execute and test software programs [workflow-execution]. The computing nodes or testing modules may comprise one or more physical computing systems and/or one or more virtual machines instances that are hosted on one or more physical computing systems.”)

In the Appeal Brief, the Appellant argues:
a)	“Additionally, the Examiner again attempts to read the claim language ‘the workflow-execution engine’ onto Anderson’s deployment environment, which, as discussed above, is unrelated to the meaning of the phrase ‘workflow-execution engine’ as explained, defined, and illustrated in the specification of the current application, The attempt to modify the combination of references is almost identical to the above-discussed attempt to modify the combination of rejections in the statement of rejection of claim 1, which neither makes sense nor meets even the lowest possible threshold for a legitimate motivation to combine references” (page 53).

Examiner’s response:
a)	Examiner disagrees.
	Examiner has addressed this argument in the Examiner’s response (VI)(c) hereinabove.

X. Limitation at issue: “application-release-management pipelines” in Claim 3

Anderson ‘725 discloses the following:
(Anderson725, col. 9, lines 18-25, “The routine 200 begins at operation 202, where the reputation engine 130 receives new or updated code quality metrics 120.  As described above in regard to FIG. 1, new code quality metrics 120 may be generated automatically as the result of various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production.”)

In the Appeal Brief, the Appellant argues:
a)	“In the statement of rejection, the Examiner attempts to read detailed claim language with regard to the automated-application-release-management subsystem onto Anderson’s reputation engine, which is unrelated to controlling execution of application-release management pipelines, but instead simply calculates reputation scores” (page 53).

Examiner’s response:
a)	Examiner disagrees.
	Anderson ‘725 discloses “various events that occur through the development lifecycle of the software system, from development and review of code, to testing, build and deployment, and operation in production” (see col. 9 lines 18-25). Thus, one of ordinary skill in the art would readily comprehend that Anderson ‘725’s various stages of the development lifecycle of the software system could be reasonably interpreted as the claimed “application-release-management pipelines.”

XI. Limitation at issue: “generating a code-change-rating data structure when a submitted code change is first received” in Claim 15

Anderson ‘725 discloses the following:
(Anderson725, col. 3, lines 65-67, “For example, software development personnel 102 may utilize the source code control system 116 to "check-in" a code change 118 into the source code repository 112.”)

In the Appeal Brief, the Appellant argues:
a)	“For the first element of claim 15, ‘generating a code-change-rating data structure when a submitted code change is first received,’ the Examiner cites a passage in Anderson ‘725 stating that a software developer can utilize the source code control system to check in a code change. Of course. That is the purpose of a source code control system, as is well-known in computer science and modern technology. However, checking in a code change is unrelated to generating a code-change-rating data structure. In fact, as discussed above, Anderson ‘725 provides almost no technical detail and, for example, does not teach, disclose, mention, or suggest a code-change-rating data structure” (pages 53-54).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, Anderson ‘725 discloses that “software development personnel 102 may utilize the source code control system 116 to ‘check-in’ a code change 118 into the source code repository 112” (see col. 3 lines 65-67). Thus, one of ordinary skill in the art would readily comprehend that when a development personnel “check-in” a code change into the source code repository, the submitted code change is received by the source code repository.
	In addition, Anderson ‘725 also discloses that “[t]he source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140” (see col. 6 lines 41-45). Thus, one of ordinary skill in the art would readily comprehend that the source code ratings module would accept code ratings from a development personnel.
	Furthermore, Anderson ‘725 also discloses that “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact” (see col. 5 lines 47-51). Thus, one of ordinary skill in the art would readily comprehend that the reputation engine would store the code reputation score for the code artifact as a data structure.

XII. Limitation at issue: “storing the generated code-change-rating data structure in a data store” in Claim 15

Anderson ‘725 discloses the following:
(Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)

In the Appeal Brief, the Appellant argues:
a)	“Similar comments apply to the Examiner’s statement regarding the second element of claim. Anderson ‘725 does not teach, disclose, mention, or suggest a code-change-rating data structure, so it is not coincidental that the Examiner has failed to point ta such a teaching Anderson ‘725” (page 54).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, Anderson ‘725 discloses that “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact” (see col. 5 lines 47-51). Thus, one of ordinary skill in the art would readily comprehend that the reputation engine would store the code reputation score for the code artifact as a data structure.
	Furthermore, Anderson ‘725 also discloses that “[t]he reputation engine 130 may be implemented as a standalone module in the software development system 110 or as part of a software configuration management system, for example. The reputation engine 130 may be implemented in software, hardware, or any combination of the two” (see col. 5 lines 41-46). Thus, one of ordinary skill in the art would readily comprehend that the reputation engine could be a part of a software configuration management system implemented using hardware and software, such as a database.

XIII. Limitation at issue: “generating a developer-rating data structure when a developer is first made known to the automated-application-release-management subsystem” in Claim 15

Anderson ‘725 discloses the following:
(Anderson725, col. 6, lines 13-18, “The personnel reputation scores 134 may comprise a single, overall reputation score for each of software development personnel I 02, or each person may have separate scores in the various software development roles that they place in the software development environment 100, such as developer, code reviewer, software tester, and the like.”)

In the Appeal Brief, the Appellant argues:
a)	“For the third element of claim 15, ‘generating a developer-rating data structure when a developer is first made known to the automated-application-release-management subsystem,’ the Examiner cites a passage of Anderson ‘725 that mentions nothing at all about the timing of generation of personal reputation scores and, again, mentions nothing about a developer-rating data structure” (page 54).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, Anderson ‘725 discloses that “the reputation engine 130 may further use the code quality metrics 120 to compute personnel reputation scores 134 regarding development personnel 102 in the environment 100. For example, if a particular code change 118 is deployed to production, and the deployment must then be rolled back due to bugs in the code, the code quality metrics 120 regarding this event may weigh negatively towards the personnel reputation score 134 regarding the development personnel 102 that developed the offending code, as determined from an association of that developer with the code change in the source code repository, for example” (see col. 5 lines 65-67 to col. 6 lines 1-9). Thus, one of ordinary skill in the art would readily comprehend that the reputation engine would generate personnel reputation scores for development personnel who developed any offending code change that was deployed to production. Thus, when the offending code change that was deployed to production is found, the development personnel who developed the offending code change is first made known to the software development system.
	Furthermore, Anderson ‘725 also discloses that “the reputation engine 130 utilizes the code quality metrics 120 collected in regard to all code changes 118 associated with a particular code artifact 114 in the source code repository 112 to compute the code reputation score 132 for that code artifact” (see col. 5 lines 47-51). Thus, one of ordinary skill in the art would readily comprehend that the reputation engine would store the code reputation score for the code artifact as a data structure.

XIV. Limitation at issue: “during processing of a code change” in Claim 15

In the Appeal Brief, the Appellant argues:
a)	“The final element of claim 15 begins with the phrase ‘during processing of a code change.’ As discussed above with respect to the statement of rejection of claim 1, there is nothing in Anderson ‘725 that teaches, discloses, mentions, or suggests anything that occurs during processing of a code change. Anderson ‘725 discloses only that collected information is used by the reputation engine (130 in Figure 1) to generate reputation scores, but there is no indication that these reputation scores are generated during processing of a code change” (page 54).

Examiner’s response:
a)	Examiner disagrees.
	Examiner has addressed this argument in the Examiner’s response (III)(d) hereinabove.

XV. Limitation at issue: “the code-change-rating data structure” in Claim 15

Anderson ‘725 discloses the following:
(FIG. 1, Code Rating 138) (Anderson725, col. 6, lines 41-45, “The source code ratings module 136 may accept code ratings 138 regarding code artifacts 114 and/or other source code components in the source code repository 112 from development personnel 102 and store them in code ratings data 140.”)

In the Appeal Brief, the Appellant argues:
a)	“All of the sub elements of the final element of claim 15 are related to internal use of code-change-rating data structures by the automated application-release-management subsystem during code-change processing, and Anderson ‘725 does not even remotely suggest a code-change-rating data structure or anything at all related to processing code changes and the timing of any other activity with respect to processing of code changes. A code-change-rating data structure is shown as item 2602 in Figure 26 of the current application and described in paragraph [0085] of the current application. As would immediately be appreciated by those familiar with computer science and modern technology, a code-change-rating data structure is a data structure, and not simply a score, and as would immediately be appreciated by those who have read Anderson ‘725, Anderson ‘725 does not teach, disclose, mention, or suggest any type of data structure, let alone a code-change-rating data structure. There is only a single occurrence of the phrase ‘data structure’ in Anderson ‘725, in a boilerplate paragraph that begins on line 9 of column 13 and discusses generic computer systems. For example, the third sub-element of the final element of claim 15, ‘uses information contained in one or both of the code-change-rating data structure and the developer-rating data structure to control execution of one or more tasks within the stage,’ is read, by the Examiner, onto a passage of Anderson ‘725 that mentions nothing at all about execution of tasks within a stage, code-change-rating data structures, or developer-rating data structures, an example of which is also shown in Figure 26 of the current application and described in paragraph [0085] of the current application” (pages 54-55).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also MPEP § 2111.01(II). And although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, the Examiner has addressed this argument in the Examiner’s response (XII)(a) hereinabove.

XVI. Limitation at issue: “a plug-in framework that maps entrypoints in the tasks to entrypoints within sets of routine and/or function entrypoints in descriptors within the set of sets of descriptors” in Claim 5

Atlassian discloses the following:
(Atlassian, page 1, Mapping the URL to a Resource, “3. /rest - The application’s web.xml deployment descriptor file maps the URLs to the relevant servlets. So in this case, it maps /rest to our REST servlet, which points to our REST plugin module type.”)

In the Appeal Brief, the Appellant argues:
a)	“Furthermore, the REST protocol and plug-in modules were well-known in computer science and modern technology long before filing of either of the cited references for the current application. The current claims are not directed to the REST protocol and plug-in modules, but instead to application-release-management-pipeline stages that incorporate ‘a plug-in framework that maps entrypoints in the tasks to entrypoints within sets of routine and/or function entrypoints in descriptors within the set of sets of descriptors.’ Anderson ‘725 and Anderson ‘315 discuss nothing about plug-in frameworks or other measures to increase the flexibility of application-release-management pipeline, and since these two references provide almost no technical information or detail, and no real implementation detail, there is simply no way for an examiner to assert that the subject matter to which these applications are directed could somehow be modified to include a plug-in framework” (pages 55-56).

Examiner’s response:
a)	Examiner disagrees.
	Firstly, in response to the Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In addition, the combination of Anderson ‘725 and ‘315 does not disclose “a plug-in framework that maps entrypoints in the tasks to entrypoints within sets of routine and/or function entrypoints in descriptors within the set of sets of descriptors.” Examiner relied upon Atlassian for its specific teaching of a REST plug-in framework. And since the Appellant has acknowledged that the REST protocol is well-known in the computing art, this argument is, at best, moot.
	Furthermore, Anderson ‘725 discloses a development lifecycle of a software development system, from development and review of code, to testing, build and deployment, and operation in production (see col. 9 lines 18-25). And each stage of the development lifecycle of the software system includes tasks that are performed by remote processing devices that are linked through a communications network (see col. 2 lines 65-67 to col. 3 lines 1-2). And the software development system may be implemented in “the cloud” to provide services to a variety of organizations across the Internet or other networks (see col. 3 lines 43-46). Thus, one of ordinary skill in the art would be motivated to incorporate a REST plug-in module into Anderson ‘725’s software development system in order to allow the software development system to use deployment descriptor files to map to the tasks running on servlets executing on the Internet (see page 1 of Atlassian).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Qing Chen/
Primary Examiner, Art Unit 2191

Conferees:
   
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.